News from Buckeye FOR IMMEDIATE RELEASE Contact: Steve Dean Sr. Vice President and Chief Financial Officer 901-320-8352 Daryn Abercrombie Investor Relations 901-320-8908 Website:www.bkitech.com BUCKEYE ANNOUNCES SPECIALTY WOOD MARKET DOWNTIME MEMPHIS, TN December 8, 2008 - Buckeye Technologies Inc. (NYSE:BKI) today announced that, due to softening demand and a planned recovery boiler maintenance outage, the Company’s specialty wood pulp facility in Perry, Florida would take production downtime expected to total approximately 9,000 tons during the month of December which is equivalent to 7 production days. Chairman and CEO John Crowe said, “We are making the decision to take downtime because of recent weak demand in some of the markets for our wood specialty fiber products and the need to perform planned maintenance work on one of our recovery boilers.Operating our facility during a planned boiler outage increases production costs and reduces our flexibility to produce certain products.In today’s global economic environment we are focused at all of our operations on meeting our customer needs by matching production to orders, minimizing costs and controlling working capital.” Mr. Crowe went on to say, “With this added downtime, we would expect our earnings to be below the previously provided range of 12 to 15 cents per share for the October-December quarter.” Buckeye, a leading manufacturer and marketer of specialty fibers and nonwoven materials, is headquartered in Memphis, Tennessee, USA.The Company currently operates facilities in the United States, Germany, Canada, and Brazil.Its products are sold worldwide to makers of consumer and industrial goods. Certain matters discussed in this press release may constitute forward-looking statements within the meaning of the federal securities laws that involve risks and uncertainties, including but not limited to economic, competitive, governmental, and technological factors affecting the Company’s operations, financing, markets, products, services and prices, and other factors.For further information on factors which could impact the Company and the statements contained herein, please refer to public filings with the Securities and Exchange Commission.
